      Case 1:14-cv-03014-LDH-RML Document 102 Filed 08/02/19 Page 1 of 5 PageID #: 1110




                                               THE CITY OF NEW YORK
                                              LAW DEPARTMENT
                                                  100 CHURCH STREET
ZACHARY W. CARTER                                 NEW YORK, NY 10007
Corporation Counsel


                                                                                        August 2, 2019
          By ECF
          Honorable LaShann DeArcy Hall
          United States District Judge
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                  Re:     Gonzalo Cortes v. City of New York, et al., 14-cv-3014 (LDH) (RML)

          Your Honor:

                   We are Assistant Corporation Counsels in the Office of Zachary W. Carter, Corporation
          Counsel of the City of New York, and the attorneys assigned to the defense in the above-
          referenced matter. In that capacity, we write jointly with plaintiff’s counsel to respectfully raise
          some outstanding trial-related concerns prior to the conference scheduled for August 6, 2019 and
          the trial scheduled to commence on August 12, 2019.

          Plaintiff’s Initial Statement:

                   If it should please the Court, as specifically described below, this letter is an attempt by
          defendant to circumvent this Honorable Court’s scheduling orders without good cause and offer
          untimely, failing arguments for reconsideration. Indeed, defendant does not even acknowledge
          that his requests are untimely or attempt to offer an explanation, let alone good cause, to excuse
          his belated submissions. This is fatal. Young v. Sw. Airlines Co., 14 CV 1940 (LDH) (RLM),
          2016 WL 3257008, *2 (E.D.N.Y. May 4, 2016) (“Where, as here, a scheduling order has been
          entered, it may be modified only for good cause and with the judge’s consent.”) (citation and
          internal quotation marks omitted). Moreover, defendant’s letter is independently subject to denial
          for defendant’s failure to confer, as to certain of the issues, in violation of Local Civil Rule 37.3.
          Williams v. Fire Sprinkler Assocs. Inc., 15 CV 3147 (ADS) (AKT), 2017 WL 1156012, *1
          (E.D.N.Y. Mar. 27, 2017) (The failure to comply with Rule 37.3, is, therefore, sufficient in and
          of itself to reject the motion.”).
Case 1:14-cv-03014-LDH-RML Document 102 Filed 08/02/19 Page 2 of 5 PageID #: 1111



           1.    A Court-Certified Interpreter Pursuant to 28 U.S.C. § 1827 Will Be Present for
                 Plaintiff’s Testimony and the Court Should Inquire during Voir Dire If Potential
                 Jurors Speak Spanish.

          First, plaintiff will be testifying, as the Court is aware, in Spanish and an interpreter will
  be present to interpret plaintiff’s testimony for the jury; the interpreter must be court-certified
  and professionally qualified. The Eastern District of New York has an Interpreter Services
  Program; however, the Court only provides and pays for interpreter for defendants in criminal
  matters and not civil matters. As this is a civil matter, plaintiff is responsible for hiring a court-
  certified interpreter from the Eastern District of New York Interpreter Services. Plaintiff has
  indicated that he will be doing so.

          However, in the same vein, defendant respectfully requests that the Court inquire of
  potential jurors during voir dire whether they speak Spanish; if so, with what degree of
  proficiency; and also whether they will listen to the interpretation only and disregard any
  objected-to testimony. Defendant also respectfully requests that, to the extent anyone on the jury
  does speak Spanish, the Court instruct the jury to only listen to the interpretation of plaintiff’s
  testimony and not the testimony itself.

         Plaintiff’s Position:

          The issue defendants raise herein concerning voir dire questioning, which was not
  discussed between the parties as required by Rule 37.3, was, to an extent, addressed before the
  Court on plaintiff’s counsel’s application at the January 23, 2019 pre-trial conference. 1/23/19
  Transcript at p. 89, ln. 8-17. But defendant’s application herein goes far beyond the reasonable
  inquiry previously contemplated and seeks to single out Spanish-speaking jurors for the
  imposition of needless additional scrutiny and obligation. Given the lack of conferral, the issue’s
  previous discussion and resolution, and the expiration of the voir dire submission deadline on
  January 17, 2019, defendant’s belated request should be denied. Of course, plaintiff respectfully
  defers to the Court in its wisdom to appropriately handle the voir dire of potential jurors.

           2.    The Court Should Not Allow Plaintiff to Call His Expert to Testify Prior to
                 Plaintiff’s Testimony.

          Plaintiff has indicated that his medical expert, Dr. Drew Stein, must testify on Monday,
  August 12, 2019, the day that the trial commences. (Docket Entry No. 95). As plaintiff stated in
  his letter application to the Court, Dr. Stein’s testimony must be “properly preceded by
  foundational testimony from the plaintiff[.]” Defendant agrees. Defendant does not know
  whether plaintiff intends to testify first, followed by Dr. Stein, as defendant has not yet received
  plaintiff’s anticipated order of witnesses. Should plaintiff wish to call Dr. Stein first—i.e.
  provide expert medical testimony prior to fact testimony—defendant would vigorously oppose
  this because there would be no context for the jury and also because the cross-examination of
  both the expert and the plaintiff would be compromised. See FED. R. EVID. 611.

         Plaintiff’s Position:

          Without explanation, defendant attempts to present what is plainly an in limine motion
  several weeks after the expiration of the operative July 12, 2019 deadline. See order dated April
Case 1:14-cv-03014-LDH-RML Document 102 Filed 08/02/19 Page 3 of 5 PageID #: 1112



  24, 2019 (setting deadline). The request, unsupported by good cause, should have been presented
  by the deadline and is appropriately denied on that basis alone. Lupe v. Shinseki, 10 CV 198
  (MAD) (ATB), 2013 WL 592669, *5 (N.D.N.Y. Feb. 14, 2013) (denying defendant’s motion in
  limine as untimely when defendant failed to seek leave to file the motion beyond the deadline
  and failed to explain the delay in filing). Plaintiff respectfully notes that it remains his
  preference, the Court’s schedule permitting, to lay foundational testimony before the expert takes
  the stand. Such was, in fact, the basis for plaintiff’s prior application to advance jury selection
  (which defendant opposed and was denied). See DE #95-96 and order dated June 6, 2019.
  Moreover, it is well within this Honorable Court’s discretion to admit the expert testimony
  subject to connection. United States v. Ziegler, 583 F.2d 77, 80 (2d Cir. 1978) (“As a concession
  to the practicalities of proof, since an entire case cannot be put in simultaneously but must
  proceed in sequence, the trial court in its discretion may admit a particular piece of evidence
  subject to connection…”) (citation and internal quotation marks omitted). Plaintiff respectfully
  requests the opportunity to address this issue at the upcoming pre-trial conference.

             3.    The Court Should Preclude Plaintiff’s Supplemental Medical Records.

         As this Court is undoubtedly aware, this matter was scheduled to proceed to trial in
  January 2019. 1 The Court granted the parties’ joint motion to adjourn the trial. (Docket Entry
  No. 87 and dated January 24, 2019). In granting this request, the Court noted its “reticence” and
  limited any further discovery to “expert discovery” and noted that it would not permit any
  changes to the joint pre-trial order “except with respect to expert witnesses and related exhibits.”
  (Id.).

          Plaintiff has ignored the Court’s clear order and added an exhibit to the joint pre-trial
  order that is not in conformance with the Court’s instruction. Specifically, plaintiff’s Exhibit No.
  27 is not related to expert discovery and was not produced to defendant until July 24, 2019, and
  only after defendant requested its production. The exhibit is a two page supplemental report
  from one of plaintiff’s treating physicians dated June 4, 2019. Why plaintiff waited until the end
  of the July to provide this “medical record” to defendant and after defendant’s request is unclear.

           Nonetheless, this exhibit should be precluded for two reasons. First, the inclusion of this
  exhibit runs contrary to the Court’s clear January 24, 2019 order: no changes to the joint pre-
  trial order except for with respect to expert witnesses and related exhibits. While this exhibit is a
  medical record, it does not specifically relate to plaintiff’s expert witness but his treating
  physician; plaintiff cannot skirt the Court’s clear order and attempt to back-door introduce this
  medical record as an “expert” related exhibit. Second, as this medical record was not timely
  produced, preclusion is warranted. See e.g. Kennedy v. Arias, No. 12 Civ. 4166 (KPF), 2017
  U.S. Dist. LEXIS 103576, at *19-20 (S.D.N.Y. July 5, 2017); Williams v. Bethel Springvale
  Nurson Home, Inc., No. 14 Civ. 9383 (NSR), 2018 U.S. Dist. LEXIS 58319, at *17 (S.D.N.Y.

  1
    Defendant moved in limine to preclude the introduction of plaintiff’s Exhibit No. 26, which are intraoperative
  photos from plaintiff’s surgery. (See Docket Entry No. 98). As the Court did not allow the parties to file any
  additional motions in limine except for with respect to expert witnesses, defendant did not raise their concerns with
  plaintiff’s additional exhibits in that motion. (Docket Entry date April 24, 2019). But as this is an issue that
  defendant intends to raise at the final pre-trial conference, in the interests of efficiency, defendant previews his
  argument for the Court herein.
Case 1:14-cv-03014-LDH-RML Document 102 Filed 08/02/19 Page 4 of 5 PageID #: 1113



  Apr. 5, 2018); Patterson v. Balsamico, 440 F.3d 104 (2d Cir. 2006). The Federal Rules of Civil
  Procedure and this Court’s clear order should be enforced and plaintiff should be precluded from
  offering this medical record as evidence.

         Plaintiff’s Position:

          This is yet another untimely motion in limine that lacks good cause or merit. The record
  at issue, which relates to treatment on June 4, 2019, could not have been produced prior to that
  date as the treatment had not yet been rendered. Moreover, plaintiff was obligated to produce the
  record pursuant to Fed. R. Civ. P. 26(e) – despite defendant’s failure to ever serve discovery
  demands in the underlying litigation – and did so immediately upon his receipt of the record. The
  evidence is relevant to the core issue of plaintiff’s physical injuries and the current state of his
  condition, and the author of the record will testify as a treating physician. Further, defendant will
  suffer no prejudice from the introduction of the evidence, which will permit the factfinder to
  better understand the merits of the dispute, and it should be admitted.

             4. The Court Should Order Plaintiff to Produce Impeachment Exhibits to Defendant
                in Advance of Trial.

          Plaintiff has listed a number of impeachment exhibits, these including a significant
  portion of transcripts of testimony that defendant’s expert, Dr. Herbert Sherry, has given in other
  cases. Plaintiff has failed to produce these transcripts. But as these transcripts are listed as
  exhibits on the proposed joint pre-trial order, and as the Court’s Individual Rules and Practices
  require the exchange of all exhibits—without making any distinction between impeachment and
  affirmative evidence—plaintiff should produce these exhibits to defendant prior to the final pre-
  trial conference. Simply, to the extent that plaintiff intends on reading from a transcript listed as
  an exhibit to impeach Dr. Sherry with a prior statement, plaintiff should provide that transcript to
  defendant before the final pre-trial conference.

         Plaintiff’s Position:

          Here, defendant inexplicably reargues an issue already fully briefed before this
  Honorable Court. See DE #98 at Point II (arguing for preclusion of impeachment evidence
  regarding Dr. Sherry); DE #99 at Point II (opposing). Plaintiff respectfully refers the Court to his
  opposition brief at DE #99 and the arguments set forth therein. Plaintiff further respectfully notes
  that the exhibits in question are expected to be used solely for impeachment and not admitted in
  evidence, exempting them from exchange under the Court’s Individual Practices, which state:
  “Document Exchange: Prior to attending the pretrial conference on a date to be scheduled by the
  Court, counsel must exchange copies of all documents proposed to be used in evidence, and must
  be prepared to discuss and have the Court rule on outstanding objections to exhibits.” (emphasis
  added).

             5. The Court Should Permit Defendant to Introduce Alternate Theories of Causation
                during Opening Statements.

         Defendant should be permitted to introduce alternate theories of causation during opening
  statements. Plaintiff moved in limine to preclude alternate theories of causation for plaintiff’s
  shoulder injury as an expert would be required to establish causation. (See Docket Entry No. 81
Case 1:14-cv-03014-LDH-RML Document 102 Filed 08/02/19 Page 5 of 5 PageID #: 1114



  at 18). Plaintiff argued that as defendant did not designate an expert, offering alternate theories
  of causation would be “rank speculation derived from inadmissible hearsay.” (Id.). The Court
  ruled that because defendant would not have a basis for alternate theories of causation in their
  opening besides for pure speculation and conjecture, defendant would not be permitted provide
  alternate theories of causation in the opening statement (but could argue whatever facts came out
  on summation). (See Transcript from January 24, 2019 Conference, at 35:16-25, 36:1-25, 37:1-
  25, 38:1-25, 39:1-14). Defendant now seeks clarification as to whether that ruling applies. The
  reason for this is because now defendant will be offering expert testimony. Therefore, as
  defendant will affirmatively be offering evidence of alternate theories of causation for plaintiff’s
  purported injury, defendant should be allowed to introduce these alternate theories obviously
  during the entire trial, including opening statements.

         Plaintiff’s Position:

          Plaintiff respectfully submits that the instant letter was, in truth, drafted and submitted
  solely as a vehicle for defendant to present this argument, which is plainly an untimely in limine
  motion lacking good cause. Both the scheduling order and the record here are clear: in limine
  motions were due by July 12, 2019 and defendant neglected to move on this issue.
  Notwithstanding his disingenuous characterization of the belated in limine motion as requesting
  “clarification,” it is beyond cavil that the window for such applications closed on July 12th. That
  defendant neither acknowledges the missed deadline nor attempts to establish good cause for his
  failure further supports denial of the belated request.

                                                     ***

          Therefore, the parties respectfully raise these issues in advance of the final pre-trial
  conference for the Court’s consideration and will be prepared to discuss more fully at the final
  pre-trial conference.

         Thank you for your consideration herein.

                                                       Respectfully submitted,
                                                               /s/     /s/
                                                       Brachah Goykadosh
                                                       Erin Ryan
                                                       Assistant Corporation Counsels
                                                       Special Federal Litigation Division


  cc:    Baree N. Fett
         Raymond Panek
         Gabriel Paul Harvis
         Attorneys for Plaintiff
         Elefterakis Elefterakis & Panek
         80 Pine Street, 38th floor
         New York, New York 10005
